

117 HR 5025 IH: To amend title 38, United States Code, to increase and extend the authorization of appropriations for homeless veterans reintegration programs.
U.S. House of Representatives
2021-08-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5025IN THE HOUSE OF REPRESENTATIVESAugust 13, 2021Mr. Neguse introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to increase and extend the authorization of appropriations for homeless veterans reintegration programs.1.Increase and extension of authorization of appropriations for homeless veterans reintegration programsSection 2021(e)(1)(F) of title 38, United States Code, is amended—(1)by striking $50,000,000 and inserting $75,000,000; and(2)by striking 2022 and inserting 2025.